Citation Nr: 9913308	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to August 18, 1997, 
for the veteran's increased disability rating from 10 percent 
to 30 percent for bilateral pes planus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in August 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran a 
disability rating in excess of 10 percent for bilateral pes 
planus.  The Board remanded the case to the RO in January 
1997.  Following VA examinations in August 1997, September 
1997, and June 1998, conducted pursuant to that remand, the 
RO, in an October 1998 decision, increased the disability 
rating to 30 percent, effective June 24, 1998.  A subsequent 
RO decision changed the effective date of this 30 percent 
disability rating back to August 18, 1997.  Inasmuch as the 
veteran contends that the effective date for the 30 percent 
disability rating should be May 16, 1994, the date he filed 
to reopen his claim for an increased disability rating, the 
appeal continues, and it is properly before the Board for 
appellate adjudication.  


FINDINGS OF FACT

1.  On May 16, 1994, the veteran filed to reopen his claim 
for an increased disability rating for his service connected 
bilateral pes planus.

2.  Competent medical evidence shows that since May 2, 1994, 
the earliest date as of which it is ascertainable that an 
increase in disability has occurred, the veteran manifested 
severe bilateral pes planus, characterized by objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication for swelling on use, and 
characteristic callosities. 


CONCLUSION OF LAW

An effective date of May 2, 1994 for the assignment of an 
increase to a 30 percent disability rating for bilateral pes 
planus, is warranted.  38 U.S.C.A. § 5110(a)(b)(2) (West 
1991); 38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Code 5276 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously noted, the veteran contends that the RO was 
incorrect in determining the increase of his disability 
rating from 10 percent to 30 percent was effective as of 
August 18, 1997.  The veteran maintains that he is entitled 
to a 30 percent disability rating, effective May 16, 1994, 
the day he filed to reopen his claim for an increased 
disability rating for his service connected bilateral pes 
planus.

The law provides that the effective date of a claim for an 
increase in disability compensation shall be the earliest 
date as of which it is ascertainable that an increase has 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110 (a)(b)(2); 38 C.F.R. § 
3.400(o).

The evidence of record includes a May 2, 1994 letter from a 
private podiatrist, Angelo F. Petrollo, DPM, which stated he 
had recently examined the veteran.  The veteran's chief 
complaint was "pain in his feet with weight bearing and 
function, with difficulty toeing off when walking."  The 
veteran was observed to have "no arch, bilateral, has lack 
of function of the posterior tibial tendon and has 
contraction of all right foot digits.  Gait analysis shows 
[the veteran] to be pronated throughout swing and stance 
phase of gait and has apropulsive [sic] type of gait."  Dr. 
Petrollo further noted that the lack of function of the 
posterior tibial tendon could be causing the hammering of the 
digits on the right foot and that, since the veteran had had 
a stroke, it was impossible to rule out this effect on the 
digits of the right foot.  Moreover, he observed that the 
veteran's hammering of the digits had worsened, which meant 
that the extensor tendons had gained mechanical advantage, 
and caused the exaggerated foot lift during the swing phase.  
Dr. Petrollo opined that "because of these changes the 
callous pattern on the bottom has worsened and continues to 
change," and concluded that the veteran "is more than 10% 
disabled." 

A July 1994 VA feet examination report observed that the 
veteran had a stiff-legged antalgic gait on the right side 
with some clawing and hammering of his toes while engaged in 
weight bearing or sitting.  The examiner further observed 
flat feet with lost arches, with a slight amount of valgus in 
the heels, and that the veteran could not toe and heel walk 
because of soreness, pain, and tenderness in his feet.  No 
other calluses or deformities were noted, but he was noted to 
have generalized muscular weakness in the feet as well.  The 
diagnosis was bilateral pes planus with passivity.  

An August 1997 VA feet examination report made similar 
findings as the July 1994 VA examination report, and added 
that the veteran had a severely pronated flat foot deformity.  
However, the examiner opined that that the hammering of his 
toes were more likely than not the result of an earlier 
stroke.

However, a September 1997 VA peripheral nerves examination 
report discounted the opinion that the stroke was responsible 
for the hammer toes, particularly as hammertoes are not the 
usual consequence of a stroke.  Indeed, the examiner opined 
that his impression of bilateral pes planus deformity - with 
slight valgus deviation at the ankles and the accompanying 
marked limitation of movement - was primarily responsible for 
the veteran's foot pain, and the resultant difficulty in 
walking and standing, rather than the stroke. 

A November 1997 addendum to the September 1997 VA peripheral 
nerves examination report concurred with the opinion that the 
veteran's disabilities involving loss of motion of the feet 
and ankles and accompanying pain were due primarily to 
bilateral pes planus rather than the stroke, although it was 
noted that the etiology of the claw toes and hammer toes 
deformities are separate and unrelated to the pes planus.

A June 1998 VA feet examination report found the veteran's 
arches were lost and that he had pronation deformities.  No 
swelling or significant callosities were observed, but 
ambulation was very slow with a shuffling gait, and the foot 
pain appeared to becoming from the pes planus.  

A June 1998 VA peripheral nerves examination report recorded 
essentially the same findings as the earlier September 1997 
VA peripheral nerves examination report.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 30 
percent disability rating for bilateral pes planus is 
assignable when the symptoms are severe as manifested by 
objective evidence of marked deformity (i.e., pronation), 
pain on manipulation and use accentuated, indication for 
swelling on use, and characteristic callosities.  The Board 
finds that all of these symptoms, except for swelling on use, 
have been observed at one time or another, albeit in varying 
combinations, since May 1994.  

Therefore, after review of the entire record and in 
consideration of the laws and regulations governing the 
effective dates of increased disability rating pursuant to 38 
U.S.C.A. § 5110 (a)(b)(2) and 38 C.F.R. § 3.400(o), the Board 
concludes that the evidence is at least in relative equipoise 
on the question of whether the veteran is entitled to a 30 
percent disability rating since May 2, 1994.  Applying the 
benefit-of-the-doubt doctrine (38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the evidence supports 
the assignment of a 30 percent disability rating for the 
veteran's bilateral pes planus, effective May 2, 1994, as the 
earliest date as of which it is ascertainable that an 
increase in his disability occurred.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of May 2, 1994, for the 
veteran's 30 percent disability rating for bilateral pes 
planus, is granted.



		
	BRUNCE KANNEE
	Member, Board of Veterans' Appeals



 

